--------------------------------------------------------------------------------

Exhibit 10.36
 
LEASE AGREEMENT


This LEASE AGREEMENT (this "Lease”) is made and entered into as of December 20,
2016, by and between HCP LS REDWOOD CITY, LLC, a Delaware limited partnership
("Landlord"), and SUPPORT.COM, INC., a Delaware corporation ("Tenant").
 
RECITALS :
 
A.          Tenant (previously referred to as “SUPPORT.COM”) is currently the
"Subtenant" under that certain Sublease dated [omitted on original). 2012 (the
"Sublease"), by and between TYCO HEALTHCARE GROUP LP, a Delaware limited
partnership (as successor-in-interest to FOXHOLLOW TECHNOLOGIES, INC., a
Delaware corporation) ("Tyco"), as Sublandlord, and Tenant, as Subtenant. A copy
of the Sublease is attached hereto as Exhibit A. Pursuant to the Sublease,
Tenant leased that certain space consisting of approximately 21,620 rentable
square feet of space (the "Sublease Premises") located on the second (2nd) floor
of the building located at 900 Chesapeake Drive, Redwood City, California (the
"Building").


B.          The Sublease was made under that certain Lease dated as of November
3, 2006 (the "Master Lease") between Landlord and Tyco, with respect to certain
premises of which the Sublease Premises form a part.


C.           The Master Lease and Sublease are scheduled to expire on February
28, 2017. Landlord and Tenant desire that, immediately and continuously
following such expiration, Tenant will continue to occupy and lease the Sublease
Premises directly from Landlord on the terms and conditions of this Lease.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
1.           Lease of Premises. Effective as of March          1, 2017, Landlord
hereby leases to Tenant, and Tenant hereby leases from Landlord, the Sublease
Premises (hereinafter referred to as the “Premises”).


2.          Condition of Premises. Tenant acknowledges that Tenant has been
occupying the Premises pursuant to the Sublease, and accordingly Tenant
continues to accept the Premises in its presently existing, "as is" condition
during the "Lease Term" (as defined in Section 4 below). Notwithstanding any
contrary provision of the Sublease (or Master Lease, as applicable), Landlord
shall not be obligated to provide or pay for any improvement work or services
related to the improvement of the Premises under this Lease. For purposes of
Section 1938 of the California Civil Code, Landlord hereby discloses to Tenant,
and Tenant hereby acknowledges, that the Property, Building and Premises have
not undergone inspection by a Certified Access Specialist (CASp). As required by
Section 1938(e) of the California Civil Code, Landlord hereby states as follows;
"A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises." In furtherance of the foregoing,
Landlord and Tenant hereby agree as follows; (a) any CASp inspection requested
by Tenant shall be conducted, at Tenant's sole cost and expense, by a CASp
approved in advance by Landlord; and (b) Tenant, at its cost, is responsible for
making any repairs within the Premises to correct violations of
construction-related accessibility standards; and, if anything done by or for
Tenant in its use or occupancy of the Premises shall require repairs to the
Building (outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall, at Landlord's option, either perform
such repairs at
 

--------------------------------------------------------------------------------

Tenant's sole cost and expense or reimburse Landlord upon demand, as Additional
Rent, for the cost to Landlord of performing such repairs.


3.           Terms of Lease. Tenant's lease of the Premises shall be on all of
the terms and conditions of the Sublease (and Master Lease, as provided under
Article 12 of the Sublease), as if Landlord were the Sublandlord and Tenant were
the Subtenant thereunder, and as if the Premises were the Sublease Premises,
except as otherwise provided in this Lease, and accordingly, the Sublease (and
applicable terms of the Master Lease) is hereby incorporated herein by
reference. In the event of any conflict between the terms contained in the
Sublease (or Master Lease, as applicable) and this Lease, the terms of this
Lease shall apply.


4.           Lease Term. The term of this Lease (the “Lease Term”) shall
commence on March 1, 2017, and expire (unless sooner terminated as set forth in
this Lease) on April 30, 2017. Notwithstanding anything in the contrary in the
Sublease (or Master Lease, as applicable), Tenant’s requirement to surrender the
Premises shall be extended until the expiration of the Lease Term.


5.           Base Rental. During the Lease Term, Tenant shall pay Base Rent to
Landlord pursuant to the terms of the Sublease (and applicable terms of the
Master Lease) in the amount of $86,480.00 per month.
 
6.           Additional Rent. Tenant shall continue to be obligated to pay
Additional Rent attributable to the Premises during the Lease Term pursuant to
Section 4.2 of the Sublease.
 
7.           No Options. Notwithstanding any contrary provision of the Sublease
or Master Lease, Tenant shall have no option or right to extend or renew the
Lease Term.


8.           Notices. Notwithstanding anything to the contrary set forth in the
Lease, effective as of the date of this Lease, any Notices to Landlord or
Tenant, as applicable, must be sent, transmitted, or delivered, as the case may
be, to the following addresses;
 
To Landlord:
HCP LS Redwood City, LLC
 
c/o HCP, Inc.
 
1920 Main Street, Suite 1200
  Irvine, CA 92614  
Attention: Legal Department
     
and:
     
HCP Life Science Estates
 
950 Tower Lane, Suite 1650
  Foster City, CA 94404  
Attention: Jonathan M. Bergschneider
     
and
     
Allen Matkins Leek Gamble Mallory & Natsis LLP
1901 Avenue of the Stars
  Suite 1800  
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.    
To Tenant:
Support.com
 
900 Chesapeake Drive
 
Redwood City, California 94063

 
9.           Security Deposit. The terms of Section 15 of the Sublease shall not
apply to this Lease.
 
10.         No Brokers. Landlord and Tenant hereby warrant to each other that
they have had no dealings with any real estate broker or agent in connection
with the negotiation of this Lease, and that they know of no real estate broker
or agent who is entitled to a commission in connection with this Lease. Each
party agrees to indemnify and defend the other party against and hold the other
party harmless from any and all claims, demands, losses, liabilities, lawsuits,
 
-2-

--------------------------------------------------------------------------------

judgments, and costs and expenses          (including, without limitation,
reasonable attorneys' fees) with respect to any leasing commission or equivalent
compensation alleged to be owing on account of the indemnifying party's dealings
with any real estate broker or agent. The terms of this Section 11 shall survive
the expiration or earlier termination of this Lease.


IN WITNESS WHEREOF, this Lease has been executed as of the day and year first
above written.
 

"LANDLORD”  
"TENANT"
            HCP LS REDWOOD CITY, LLC,   SLPPORT.COM, INC., a Delaware limited
liability company   a Delaware corporation^            
By:
/s/ Jonathan M. Bergschneider  
By:
  /s/ Rick Bloom  
Jonathan M. Bergschneider
    Name:
Rick Bloom
 
Executive Vice President
    Its: Interim CEO                  
By:
 /s/ Michelle Johnson         Name:
Michelle Johnson
        Its: VP, General Counsel

 
-3-

--------------------------------------------------------------------------------

EXHIBIT A
 
SUBLEASE


[ATTACHED]
 
EXHIBIT A
 
-1-

--------------------------------------------------------------------------------

SUBLEASE
 
THIS SUBLEASE (this “Sublease”) is entered into as of          ,2012 (the
“Effective Date”) by and between TYCO HEALTHCARE GROUP LP, a Delaware limited
partnership (“Sublandlord”), and SUPPORT.COM, a Delaware corporation
(“Subtenant”).


WITNESSETH:


A.          Under that certain Lease dated as of November3, 2006(the “Prime
Lease”) between HCP LS Redwood City, LLC (the “Prime Landlord”), as successor to
Slough Redwood City, LLC, as landlord, and Sublandlord, as successor in interest
to FoxHollow Technologies, Inc., as tenant, the Prime Landlord leased to
Sublandlord certain premises described in the Prime Lease as the “Premises”,
which premises are commonly known as 900 Chesapeake Drive. Redwood City,
California (the “Prime Premises”).
 
B.          Under the terms and conditions of this Sublease, Subtenant desires
to sub¬ sublease from Sublandlord a portion of the Prime Premises containing
approximately 21,620 rentable square feet of space (the “Premises”) located on
the second floor of the Prime Premises, which portion is more particularly shown
on Exhibit A, attached hereto and incorporated herein.
 
NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Sublandlord and Subtenant agree as follows:


ARTICLE 1
DEFINITIONS


Section 1.1 Defined Terms. Capitalized terms used herein and not otherwise
defined shall have the same meanings given to them in the Prime Lease.


ARTICLE 2
DEMISE: TERM


Section 2.1 Demise. Conditioned upon receipt by Sublandlord of Prime Landlord’s
Consent (hereinafter defined) as required by Article 11 of the Prime Lease,
Sublandlord hereby subleases and demises to Subtenant, and Subtenant hereby
takes and subleases from Sublandlord, the Premises on the terms and conditions
and subject to the provisions set forth herein.


Section 2.2 Commencement Date. The term          (the “Term”) of this Sublease
shall commence on August 1.2012 (the “Commencement Date”).


Section 2.3 Expiration Date. Subject to the terms, covenants, or conditions of
this Sublease, the Term shall end at 11:59 p.m. on February 18, 2017, provided
that if the Prime Lease terminates or expires earlier, for any reason
whatsoever, then this Sublease shall also terminate at such date and time. The
date of expiration of this Sublease shall be referred to herein as the
“Expiration Date.”
 
Page 1 of 3

--------------------------------------------------------------------------------

Section 2.4 Early Access. Upon the later of  (i) Sublandlord’s receipt of Prime
Landlord’s Consent, or (ii) April 1, 2012, Sublandlord will provide Subtenant
with access to the Premises for the purpose of installing cables, network
equipment, and furniture and performing the Improvement Work (hereinafter
defined) approved by Sublandlord under Article 5 of this Sublease. Subtenant has
no right to conduct business or otherwise use the Premises during such early
entry period. Subtenant’s access shall be subject to the following conditions:
(1) Sublandlord is given prior written notice of any such entry, (2) Subtenant
has delivered to Sublandlord evidence that the insurance required to be
maintained by Subtenant under this Sublease has been obtained, and (3) Subtenant
shall indemnify, defend, and hold Sublandlord harmless from any loss or damage
to property or the Prime Premises, and any death or personal injury to any
person or persons arising out of such entry into the Premises. Any work in the
Premises shall be performed in accordance with Article 5 of this Sublease, Any
early entry by Subtenant shall be on the terms of this Sublease, but no Rent
shall accrue during the early entry period. Subtenant shall conduct its
activities therein at its risk and expense. As used herein, “Improvement Work”
means the construction of 3-6 private offices or conference rooms and a
reception area in the Premises.


ARTICLE 3
CONDITION OF THE PREMISES; USE: ACCESS


Section 3.1 AS-IS Condition of Premises. Subtenant accepts the Premises “AS-IS”
in its presently existing condition, and Sublandlord shall not be required to
perform any demolition work, improvement work, or tenant-finish work therein or
to provide any allowances therefor. Subtenant acknowledges that (a) it was given
a full opportunity to inspect the Premises; (b) as of the Commencement Date,
Subtenant has inspected the Premises; and (c) neither Sublandlord nor its agents
or employees have made any representations or warranties regarding the Premises,
the condition of the Premises, or the suitability or fitness of the Premises for
the conduct of Subtenant’s business, or for any other purpose.


Section 3.2 Permitted Uses. To the extent permitted by the Prime Lease and under
the terms and conditions of the Prime Lease, Subtenant shall use and occupy the
Premises only for general office use, and for no other purpose whatsoever.
Subtenant’s use is subject to receipt of all necessary approvals from the City
of Redwood City and all other governmental agencies with jurisdiction. Subtenant
shall not use or occupy or suffer or permit the use or occupancy of the Premises
or any part thereof in any manner which, in Landlord’s or Sublandlord’s
judgment, might adversely affect or interfere (i) with any services required to
be furnished by Landlord, or (ii) with the proper and economical rendition of
any such service or          (iii) with the use or enjoyment of any part of the
Building by Landlord, Sublandlord, or any other tenant, subtenant or occupant.
Subtenant shall comply with all laws relating to the use, condition, access to,
and occupancy of the Premises and will not commit waste.


Section 3.3 Access. Either Sublandlord or a property management company hired by
Sublandlord shall control access to the Premises and the Prime Premises by using
a badging system or other program developed by Sublandlord. Subtenant shall
cooperate with such system or program. In connection with such system,
Sublandlord has the right to enter the Premises under the terms and conditions
of Section 12.1 of the Prime Lease. Subtenant acknowledges that Sublandlord
shall have no obligation to provide guard service or other security measures for
the
 
Page 2 of 3

--------------------------------------------------------------------------------

benefit of the Premises. Subtenant hereby assumes all responsibility for the
protection of Subtenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed.


Section 3.4 Server Room. Notwithstanding anything to the contrary contained
herein, Sublandlord shall have an easement to enter and use that certain server
room located within the Premises for the installation, maintenance, repair,
replacement and vertical distribution of various types of cabling and wiring and
any equipment that may be required in connection therewith from time to time
during the Term. Subtenant shall permit Sublandlord, and Sublandlord's agents
and contractors, access to such server room upon at least one (1) Business Days’
notice, except in the event of an emergency when no prior notice is necessary.
In addition, Sublandlord has an easement to maintain in place the existing
conduits, cabling, wiring, and equipment in the server room. Sublandlord shall
use commercially reasonable efforts to minimize any interference with the
Subtenant’s use and occupancy of the Premises by reason of the exercise of
Sublandlord’s rights under this section.


Section 3.5 Hazardous Substances. It is acknowledged and agreed that Subtenant
shall have no liability or responsibility to remediate the Premises (or to
reimburse Sublandlord for the costs of the same) with respect to any hazardous
substances (as defined in the Prime Lease) on, under, or in the Premises to the
extent that any such hazardous substances are in existence in the Premises
before the Commencement Date, except to the extent any inspection, clean-up,
removal, or remediation results from or is required in connection with the
Improvement Work or any alterations or work performed by Subtenant to the
Premises.


ARTICLE 4
RENT


Section 4.1 Fixed Rent. Commencing upon the Commencement Date, Subtenant shall
pay to Sublandlord, without notice, billing, demand, deduction, offset or
abatement, in lawful money of the United States of America, fixed rent (“Fixed
Rent’’) in the following amounts during the following period of time:
 
Page 3 of 3

--------------------------------------------------------------------------------

Time Period
Fixed Rent Per Square
Foot of the Premises
Per Month
Monthly Fixed Rent
August 1, 2012 -
December 31, 2012
$1.09
$23,565.80
January 1, 2013 -
June 30,2013
$1.55
$33,511.00
July 1,2013-
June 30,2014
$1.60
$34,592.00
July 1,2014-
June 30,2015
$1.65
$35,673.00
July 1,2015-
June 30, 2016
$1.70
$36,754.00
July 1,2016-
February 18, 2017
$1.75
$37,835.00

 
Fixed Rent shall be paid to the notice address for Sublandlord set forth in
Section 14.1 of this Sublease, Fixed Rent is payable in equal monthly
installments in the amount of the Monthly Fixed Rent for the applicable time
period, and such amount is due in advance on or before the first day of each and
every calendar month during the Term, provided, however, that 1 monthly
installment of Fixed Rent (i.e.. Fixed Rent for December 2012) is due and
payable on the Effective Date. If the Commencement Date is not the first day of
a calendar month, then the first monthly installment of Fixed Rent shall be
prorated based upon the number of days during the month from and after the
Commencement Date until and including the last day of the calendar month in
which the Commencement Date occurs. In addition, the monthly installment of
Fixed Rent due for any partial month at the end of the Term shall be prorated
based upon the number of days remaining in the month from and after the last day
of the Term.


Notwithstanding anything above to the contrary, Fixed Rent shall be
conditionally abated during the first four months of the Term. Commencing with
the first day of the fifth month of the Term, Subtenant shall make Fixed Rent
payments as otherwise provided herein. Notwithstanding such abatement of Fixed
Rent all other sums due under this Sublease shall be payable as provided in this
Sublease. This abatement of Fixed Rent is conditioned upon Subtenant’s full and
timely performance of all of its obligations under the Sublease. If at any time
during the Term a default by Subtenant occurs, and said default remains uncured
beyond any applicable notice and cure period (and any extensions thereof), then
the abatement of Fixed Rent provided for in this section shall immediately
become void, and Subtenant shall promptly pay to Landlord, in addition to all
other amounts due to Sublandlord under this Sublease, the full amount of all
Fixed Rent herein abated.


Section 4.2 Additional Rent. Subtenant shall pay to Sublandlord additional rent
(“Additional Rent”) consisting of all other sums of money as shall become due
and payable by Subtenant hereunder (for default in the payment of which
Sublandlord shall have the same remedies as for a default in the payment of
Fixed Rent). If not otherwise specified in this Sublease, then Additional Rent
shall be payable within 20 Business Days after delivery of an invoice from
Sublandlord. Fixed Rent and Additional Rent are herein collectively called
 
Page 4 of 3

--------------------------------------------------------------------------------

“Rent.” There shall be no abatement of, deduction from, counterclaim or setoff
against Rent, and the obligations of Subtenant with respect to any Additional
Rent shall survive the expiration or any sooner termination of the Term.
Subtenant shall pay to Sublandlord, as Additional Rent, any and all sums of
money that are or may become payable by Sublandlord to Prime Landlord under the
Prime Lease caused by the actions or omissions of Subtenant or any of
Subtenant’s agents, employees, affiliates, contractors, invitees, subtenants,
assignees, or anyone claiming by, through or under Subtenant (each, including
Subtenant, a “Subtenant Party”) and any and all charges of Prime Landlord under
the Prime Lease to the extent related to a request by Subtenant or caused by
Subtenant’s failure to perform its obligations under this Sublease.


ARTICLE 5
ALTERATIONS


Section 5.1 Alterations. Subtenant acknowledges that notwithstanding anything to
the contrary contained in the Prime Lease, including without limitation Section
7.1 thereof, Subtenant is not authorized to make or do any alterations,
modifications or improvements in or to the Premises without first obtaining the
written approval of Sublandlord, such consent not to be unreasonably withheld,
and which may be conditioned upon, among other things, Subtenant’s agreement to
remove any such alterations, modifications or improvements at Subtenant’s sole
expense prior to the expiration or termination of the Term, unless Prime
Landlord otherwise requires such alterations, modifications or improvements to
remain.


Section 5.2 Sublandlord Costs. Subtenant shall reimburse Sublandlord for all
out-of-pocket costs payable by Sublandlord with regard to reviewing any proposed
alterations and all other reasonable out-of-pocket costs Sublandlord may incur
in connection with reviewing Subtenant’s proposed alterations including, without
limitation, engineer’s, architects, attorney’s and other consultants’ fees and
costs.


ARTICLE 6
DAMAGE TO OR DESTRUCTION OF THE PREMISES


Section 6.1 Termination. If the Building or Premises are damaged by fire or
other casualty and Sublandlord shall, pursuant to the terms of the Prime Lease,
elect to terminate the Prime Lease, then this Sublease shall cease and terminate
on the date of termination of the Prime Lease, and Rent shall be apportioned
from the time of the damage. Otherwise, this Sublease shall remain in full force
and effect. Sublandlord shall have no obligation hereunder to repair any portion
of the Building or Premises, whether or not this Sublease shall be terminated,
which obligation shall be Prime Landlord's to the extent required under the
Prime Lease. If all or any part of the Premises is damaged and this Sublease is
not terminated, then Subtenant shall (to the extent that Prime Landlord is not
so obligated) promptly and with due diligence repair and restore any personal
property, leasehold improvements, and alterations installed in the Premises.


ARTICLE 7
INSURANCE


Section 7.1 Required Coverage. Subtenant shall maintain, at its expense, for the
Term, the insurance required to be obtained by Sublandlord as “Tenant” under the
Prime Lease,
 
Page 5 of 3

--------------------------------------------------------------------------------

and such coverage shall meet or exceed the requirements for Sublandlord’s
coverage under the Prime Lease including without limitation Sections 10.1(a) and
(e) of the Prime Lease. Subtenant shall name Sublandlord, Prime Landlord, and
designees of each as additional insureds. All such policies shall be issued by
reputable insurance companies reasonably approved by Sublandlord and Prime
Landlord, and such policies cannot be modified or cancelled without at least 30
days’ prior written notice to Sublandlord. On or before the earlier of the
Commencement Date or the date of early access under Section 2.4 of this
Sublease, Subtenant shall furnish to Sublandlord said policies or certificates
thereof evidencing that the required coverage is being maintained, together with
such evidence as Sublandlord shall deem reasonably satisfactory of the payment
of premiums thereon.


ARTICLE 8
SUBTENANT’S INDEMNITY
 
Section 8.1 Subtenant’s Indemnity.    Subtenant shall indemnify, defend and hold
harmless Sublandlord and its affiliates and their respective officers, directors
and employees from and against any and all claims, suits, judgments, losses,
costs, obligations, damages, expenses, and liabilities including, without
limitation, reasonable attorneys’ fees and disbursements (collectively,
“Claims’') in any way arising out of, relating to, or connected with (a) any
breach, default or failure to perform on the part of a Subtenant Party under
this Sublease,
 (b) any act or omission of a Subtenant Party that constitutes a default under
the Prime Lease, (c) any negligence or willful misconduct of a Subtenant Party,
(d) the use or occupancy of the Premises by a Subtenant Party, (e) any holdover
by a Subtenant Party beyond the expiration of the Term, and (f) any actions
taken by Sublandlord following Subtenant’s request of Sublandlord to take action
pursuant to the terms hereof or the Prime Lease. The provisions of this section
shall survive the expiration or earlier termination of this Sublease.


ARTICLE 9
SUBLEASE: ASSIGNMENT


Section 9.1 Prohibition. Subtenant shall not (a) assign this
Sublease,          (b) permit this Sublease to be assigned by operation of law
or otherwise, (c) sublease the Premises in whole or in part, (d) permit the
Premises or any portion therein to be occupied by any person(s) other than
Subtenant, or (e) pledge or encumber this Sublease, the term and estate hereby
granted or the rentals hereunder (collectively, a “Transfer”) without first
obtaining in each instance Prime Landlord’s consent and Sublandlord’s consent.


Section 9.2 Consent Conditions. If (i) Prime Landlord has consented to the
proposed Transfer and (ii) Subtenant is not in default of any of Subtenant’s
obligations under this Sublease beyond any applicable cure period, then
Sublandlord’s consent (which must be in writing and in form reasonably
satisfactory to Sublandlord) to the proposed Transfer shall not be unreasonably
withheld, conditioned, or delayed.


Section 9.3 Permitted Transfer. Notwithstanding Section 9.1 above, Subtenant has
the right to assign this Sublease without Sublandlord's consent to any entity
that wholly owns Subtenant or is wholly owned by Subtenant, provided that
Subtenant gives notice to Sublandlord at least 10 days before any such permitted
transfer is effective.
 
Page 6 of 3

--------------------------------------------------------------------------------

Section 9.4 Miscellaneous Transfer Provisions. Subtenant shall be solely
responsible for all costs required to be paid to Prime Landlord pursuant to the
terms of the Lease in connection with the review, consideration, and
documentation of any Transfer proposed by Subtenant hereunder. The acceptance of
rent by Sublandlord from any other person shall not be deemed to be a waiver by
Sublandlord of any provision of this Sublease or to be a consent to any
Transfer. Consent to one Transfer shall not be deemed to constitute consent to
any subsequent Transfer. Each Transfer shall be subject to all of the covenants,
agreements, terms, provisions and conditions contained in this Sublease.
Notwithstanding anything herein to the contrary, Subtenant shall and will remain
fully liable for the payment of Rent and for the performance of all the
covenants, agreements, terms, provisions, and conditions contained in this
Sublease on the part of Subtenant to be performed. Subtenant further agrees that
notwithstanding any such subletting, no other and further subletting of the
Premises by Subtenant or any person claiming through or under Subtenant shall or
will be made except upon compliance with and subject to the provisions of this
section. If Sublandlord shall decline to give its consent to any proposed
Transfer in circumstances where it has been determined that Sublandlord had the
right to do so under this Sublease, then Subtenant shall indemnify, defend and
hold harmless Sublandlord against and from any and all loss, liability, damages,
costs and expenses (including, but not limited to, reasonable counsel fees)
resulting from any claims that may be made against Sublandlord by the proposed
assignee or sublessee or by any brokers, finders or other persons claiming a
commission, finder's fee or similar compensation in connection with the proposed
Transfer. If this Sublease is assigned, or if the Premises or any part thereof
is subleased or occupied by anybody other than Subtenant, Sublandlord may, after
default by Subtenant beyond applicable notice and grace periods expressly
provided for in this Sublease, collect rent from the assignee, subtenant, or
occupant, and apply the net amount collected to the Rent herein reserved, but no
assignment, subleasing, occupancy or collection shall be deemed a waiver of the
provisions of this Sublease, the acceptance of the assignee, subtenant or
occupant as Subtenant, or a release of Subtenant from the further performance by
Subtenant of covenants on the part of Subtenant contained in this Sublease.


Section 9.5 Excess Compensation. If Prime Landlord and Sublandlord approve a
Transfer, then Subtenant shall pay to Sublandlord, immediately upon receipt
thereof, 50% of the excess of (1) all compensation and rent received by
Subtenant for a Transfer less the costs reasonably incurred by Subtenant with
unaffiliated third parties in connection with such Transfer (i.e., brokerage
commissions, sublease review and consent fees and tenant finish work) over (2)
the Rent under this Sublease allocable to the portion of the Premises covered
thereby.
 
ARTICLE 10
SURRENDER: HOLDOVER


Section 10.1 Surrender of Premises. Subtenant shall at Subtenant's sole expense
and no later than the Expiration Date or earlier termination of this Sublease
and subject to all of the terms of this Sublease and the Prime Lease, vacate and
surrender the Premises to Sublandlord in the condition that Sublandlord is
required to surrender the Premises to Prime Landlord under the Prime Lease
(including without limitation items that Subtenant is permitted and elects to
remove or is required to remove under the provisions of the Prime Lease).
Notwithstanding the foregoing, in connection with the surrender of the Premises,
Subtenant has no obligation to
 
Page 7 of 3

--------------------------------------------------------------------------------

remove any alterations existing in the Premises and installed by Sublandlord
before the Effective Date.


Section 10.2 Holdover by Subtenant. In addition to the holdover provisions set
forth in the Prime Lease, Subtenant shall indemnify and hold harmless
Sublandlord for, from, and against any and all liabilities, losses, obligations,
damages (direct or indirect), penalties, claims, costs and expenses (including,
without limitation, reasonable attorneys’ fees and other charges) that are paid,
suffered or incurred by Sublandlord as a result of the failure of, or the delay
by, Subtenant in so surrendering the Premises including, without limitation, all
sums payable by Sublandlord to Prime Landlord, or other liabilities of
Sublandlord to Prime Landlord under the Prime Lease resulting from such delay.
Notwithstanding anything to the contrary contained in this Sublease, the
acceptance of any rent paid by Subtenant shall not preclude Sublandlord from
commencing and prosecuting a holdover or summary eviction proceeding.


ARTICLE 11
DEFAULT


Section 11.1 Default. Any act or omission by Subtenant that would constitute a
breach or default by the Tenant under the Prime Lease shall constitute a default
on the part of Subtenant hereunder. In addition, Subtenant shall be in default
under this Sublease in the event: (i) Subtenant fails to pay any installment of
Fixed Rent or Additional Rent or any other sum payable by it hereunder; or (ii)
Subtenant fails to perform or violates any non-monetary covenant or condition
set forth herein and such default or violation continues for 15 days after
written notice thereof is delivered to Subtenant (or if such default is of a
nature such that it is curable but cannot practicably be cured within 15 days,
then, so long as Subtenant commences such cure within the initial 15 days and is
diligently taking all steps necessary to effect such cure, Subtenant shall have
additional time to effect such cure, not to exceed 30 days, unless such
additional time will cause a default to extend past any applicable cure period
under the Prime Lease, in which case the cure period under this Sublease shall
be shortened to 2 days less than the cure period under the Prime Lease). In the
event of any breach or default by Subtenant hereunder or under the Prime Lease,
Sublandlord shall have each and all of the rights and remedies afforded Prime
Landlord under the Prime Lease. In addition to such rights or remedies afforded
to Prime Landlord under the Prime Lease, Sublandlord shall have the right, but
not the obligation to cure any such breach or default by Subtenant (and enter
upon the Premises in connection therewith if necessary), without being liable
for damages, and Subtenant shall thereupon be obligated to reimburse Sublandlord
immediately upon demand for all costs (including costs of settlements, defense,
court costs and attorneys’ fees) that Sublandlord may incur in effecting the
cure of such breach or default, plus interest thereon at the interest rate set
forth in the Prime Lease.


Section 11.2 Right to Cure Subtenant’s Defaults. If Subtenant shall at any time
fail to make any payment or perform any other obligation of Subtenant hereunder
within the applicable cure period, if any, then Sublandlord shall have the
right, but not the obligation, after 10 days’ notice to Subtenant, or without
notice to Subtenant in the case of any emergency or to avoid a default under the
Prime Lease, and without waiving or releasing Subtenant from any obligations of
Subtenant hereunder, to make such payment or perform such other obligation of
Subtenant in such manner and to such extent as Sublandlord shall deem reasonably
necessary, and in
 
Page 8 of 3

--------------------------------------------------------------------------------

exercising any such right, to pay any reasonable and direct costs and expenses,
employ attorneys, and incur and pay reasonable attorneys' fees. Subtenant shall
pay to Sublandlord upon demand all sums so paid by Sublandlord and all
reasonable and direct costs and expenses of Sublandlord in connection therewith.


ARTICLE 12
PRIME LEASE


Section 12.1 Incorporation of Prime Lease. Subtenant hereby acknowledges and
agrees that it has received and reviewed a copy of the Prime Lease. Except as
otherwise set forth below, and to the extent consistent with the provisions of
this Sublease, the terms, provisions, covenants, and conditions of the Prime
Lease are hereby incorporated by reference as if set forth at length herein on
the following basis: Subtenant hereby assumes and agrees to perform all of the
obligations of Sublandlord under the Prime Lease with respect to the Premises,
accruing or payable during the Term in the manner and time required under the
Prime Lease. The term “Landlord” therein shall refer to Sublandlord herein, its
successors and assigns; the term “Tenant” therein shall refer to Subtenant
herein, its permitted successors and assigns; the term “Premises” therein shall
refer to the Premises; and the term “Lease" therein shall refer to this
Sublease. Notwithstanding anything herein to the contrary, the following
sections or articles of the Prime Lease are not incorporated: The term
“Premises” as set forth in Section 1.1 (a) except to the extent that the same is
applicable to the Premises under this Sublease, and the terms (and any related
references) “Service Annex”, “Exterior Storage Area”, and “Emergency Generator
Area”, Sections 2.1, 2.2, 2.3, 2.6, and 3.1 (except the first and last sentences
of Section 3.1 (d), which are incorporated herein by reference), Article 5,
Sections 7.2 (c), 8.1(b), 9.1, 9.6(c), 10.1 (b), 10.1(c), 10.1(d), 10.6, 11.1,
11.2(b), and 11.2(c), lines 8 through 18 of Section 15.1, Article 16, Sections
17.1, 17.15, 17.16, and 17.20, and Exhibit B, In addition, in the event of any
conflict between the terms of the Prime Lease and this Sublease, then as between
Sublandlord and Subtenant, the terms of this Sublease shall prevail. Any
reference in the Prime Lease to the obligations assumed by Subtenant hereunder
which accrue during the Term shall survive and extend beyond the termination of
this Sublease. This Sublease is subject to the terms, covenants, agreements,
provisions, and conditions of the Prime Lease; and the expiration or termination
of the Prime Lease shall automatically cause a termination of this Sublease. If
Sublandlord receives notice from Prime Landlord that (i) Sublandlord is in
default under the Prime Lease and such default would give Prime Landlord the
right, immediately or after the lapse of a period of time, to cancel or
terminate the Prime Lease, or (ii) the Prime Lease is terminating, then in
either event, Sublandlord shall, within three (3) Business Days of receipt of
such notice, provide a copy of such notice to Subtenant.


Section 12.2 Landlord Right.          In any case where under the Prime Lease,
Prime Landlord reserves or is granted any right, including, without limitation,
the right to enter the Premises, said right shall inure to the benefit of Prime
Landlord as well as Sublandlord with respect to the Premises.


Section 12.3 Consent. In any case where under the Prime Lease the consent or
approval of Prime Landlord is required, the consent or approval of both Prime
Landlord and Sublandlord shall be required. In determining whether to grant or
withhold any consent or approval hereunder, Sublandlord may expressly condition
the same upon the consent or approval of Prime
 
Page 9 of 3

--------------------------------------------------------------------------------

Landlord. If Subtenant requests the consent of Sublandlord under any provisions
of this Sublease, then Subtenant shall, as a condition to doing any such act and
the receipt of such consent, reimburse Sublandlord for any and all reasonable
costs and expenses incurred by Sublandlord in connection therewith, including,
without limitation, reasonable attorneys' fees and amounts charged by Prime
Landlord.


Section 12.4 Indemnification Under Prime Lease. As of the Effective Date, any
provisions in the Prime Lease requiring indemnification by Sublandlord of Prime
Landlord (and its partners, shareholders, officers, directors, affiliates,
agents, employees and contractors) or releasing Prime Landlord from liability
shall be deemed an indemnification or release, as applicable, running from
Subtenant to both Prime Landlord and Sublandlord (and their partners,
shareholders, officers, directors, affiliates, agents, employees and
contractors). Each and every indemnification set forth in this Sublease, or
incorporated into this Sublease from the Prime Lease, shall survive the
expiration or earlier termination of the Term of this Sublease.


Section 12.5 Time Limits. Wherever there are time limits contained in the Prime
Lease (i) calling or allowing for the service of notice by the Tenant
thereunder, (ii) pertaining to events of default by the Tenant thereunder, or
(iii) within which the Tenant thereunder must perform any act or observe any
term, covenant or condition thereunder, the same shall be deemed amended for the
purposes of this Sublease to provide for time limits of 3 days less and
deadlines that are 3 days earlier than those provided for in the Prime Lease.


Section 12.6 Landlord Covenants. Representations and Warranties. Any covenant,
representation, warranty, or other undertaking of Prime Landlord in the Prime
Lease shall not be deemed to be made by, or otherwise constitute obligations of,
Sublandlord under this Sublease. Sublandlord shall use commercially reasonable
efforts to cause Prime Landlord to perform its obligations under the Prime Lease
and to assist Subtenant, at Subtenant’s sole expense and without liability to
Sublandlord, in seeking; (i) such services and rights from Prime Landlord; and
(ii) Prime Landlord’s consent to any action for which the Prime Lease or this
Sublease require Prime Landlord’s consent; provided such commercially reasonable
efforts shall not require Sublandlord to incur any out-of-pocket expenses to
cause Prime Landlord to perform its obligations under the Prime Lease unless
Subtenant agrees in writing to pay, and does pay, such expenses as and when
incurred.


Section 12,7 Subtenant Action. Subtenant shall not take any action or fail to
take any action in connection with the Premises as a result of which Sublandlord
would be in violation of any of the provisions of the Prime Lease, and Subtenant
hereby agrees to defend, indemnify, and hold Sublandlord harmless from and
against all loss, cost, liability, damage, and expense (including, but not
limited to, reasonable attorneys’ fees and court costs) caused by or arising out
of Subtenant’s action or inaction as a result of which Sublandlord is alleged
and/or determined to be in violation of any of the provisions of the Prime
Lease.


Section 12.8 Compliance with Prime Lease. So long as this Sublease is in effect
and Subtenant is not in default under tins Sublease beyond any cure period
expressly provided in this Sublease, Sublandlord shall comply with its
obligations under the Prime Lease, the failure of which would reasonably be
likely to result in Prime Landlord bringing an action to terminate the Prime
Lease.
 
Page 10 of 3

--------------------------------------------------------------------------------

ARTICLE 13
BROKERAGE


Section 13.1 Representation and Indemnification. Subtenant represents that in
the negotiation of this Sublease it has not dealt with any real estate broker or
salesman other than Jones Lang LaSalle (“Subtenant’s Broker”) and CBRE, Inc.
(collectively, the “Brokers”), and Subtenant shall indemnify Sublandlord and
hold it harmless from any and all losses, damages and expenses arising out of
any inaccuracy or alleged inaccuracy of such representation, including court
costs and reasonable attorneys’ fees. Sublandlord shall have no liability for
brokerage commissions arising out of a sublease or assignment by Subtenant, and
Subtenant shall and does hereby indemnify Sublandlord and hold Sublandlord
harmless from any and all liability for brokerage commissions arising out of any
such sublease or assignment. Sublandlord represents that in the negotiation of
this Sublease it has not dealt with any real estate broker or salesman other
than the Brokers, and Sublandlord shall indemnify Subtenant and hold it harmless
from any and all losses, damages, and expenses arising out of any inaccuracy or
alleged inaccuracy of such representation, including court costs and reasonable
attorneys’ fees. Sublandlord shall pay a commission to Subtenant’s Broker under
a separate agreement.


ARTICLE 14
NOTICES


Section 14.1 Notices. Any notice, demand, consent,          approval, direction,
agreement          or other communication required or permitted hereunder or
under any other documents in connection herewith shall be in writing and shall
be directed as follows:


If to Sublandlord:
 
Covidien
15 Hampshire Street
Mansfield, Massachusetts 02048
Attn: Michael T. Cowhig, Jr.
 
With a copy to:
Husch Blackwell LLP
190 Carondelet Plaza, Suite 600
St. Louis, MO 63105
Attn: Melissa Smith-Groff, Esq.

If to Subtenant;


Support.com
900 Chesapeake Drive
Redwood City, CA Attn:
Shelly Schaffer


or to such changed address as a party hereto shall designate to the other
parties hereto from time to time in writing. Notices shall be (i) personally
delivered (including delivery by Federal Express, United Parcel Service or other
comparable nation-wide overnight courier service) to the
 
Page 11 of 3

--------------------------------------------------------------------------------

offices set forth above, in which case they shall be deemed delivered on the
date of delivery (or first Business Day thereafter if delivered other than on a
Business Day or after 5:00 p.m. Eastern Time to said offices); or (ii) sent by
certified mail, return receipt requested, in which case they shall be deemed
delivered on the date shown on the receipt unless delivery is refused or delayed
by the addressee in which event they shall be deemed delivered on the third day
after the date of deposit in the U.S. Mail.


ARTICLE 15
SECURITY DEPOSIT


Section 15.1 Security Deposit. Simultaneously with Subtenant’s execution of this
Sublease, Subtenant shall deliver to Sublandlord, as security for the faithful
performance and observance by Subtenant of all of the terms, covenants, and
conditions of this Sublease on Subtenant’s part to be performed and observed, a
security deposit in the amount of $37,835.00. If Subtenant defaults with respect
to any provision of this Sublease, including payment of the Rent, Sublandlord
may use, apply, draw upon or retain all or any part of the Security Deposit to
the extent necessary for the payment of any Rent, or to compensate Sublandlord
for any other loss, cost or damage which Sublandlord may suffer by reason of
Subtenant’s default. If any portion of the Security Deposit is so used, applied,
or drawn upon, Subtenant shall, within 10 days after notice thereof, deposit
cash with Sublandlord in an amount sufficient to restore the Security Deposit to
its original amount. Subtenant’s failure to do so shall be a breach of this
Sublease. Sublandlord shall not, unless otherwise required by law, be required
to keep the Security Deposit separate from its general funds, nor pay interest
to Subtenant. If Subtenant shall fully and faithfully perform every provision of
this Sublease to be performed by it, the Security Deposit or any balance thereof
shall be returned to Subtenant (or to the last transferee of Subtenant's
interest hereunder) after the expiration of the Term (or sooner termination of
this Sublease) and upon Subtenant's vacation of the Premises in accordance with
this Sublease. If the Sublease is assigned, then the Security Deposit shall be
transferred to the assignee, and thereupon Sublandlord shall be discharged from
further liability with respect thereto.


ARTICLE 16
FURNITURE


Section 16.1 Lease of Furniture. In consideration of the obligations of
Subtenant under this Sublease, Sublandlord leases to Subtenant the items of
furniture and furnishings described and/or identified on Exhibit C attached
hereto (the “Furniture”). Subtenant agrees to accept the Furniture on the
Commencement Date “as is, where is, with all faults”, and without representation
or warranty of any kind, nature or description relative to the same, including
representations concerning merchantability, fitness or fitness for a particular
purpose, all of which are hereby expressly disclaimed by Sublandlord and waived
by Subtenant. During the Term, Subtenant shall (x) insure the Furniture against
loss or damage by fire or other casualty (and all of the provisions of this
Sublease applicable to insurance required to be carried by Subtenant shall be
applicable thereto) and (y) maintain the Furniture in at least as good a
condition and working order as when delivered to Subtenant, subject to
reasonable wear and tear and damage by fire or other casualty. Upon request by
Sublandlord, Subtenant shall deliver to Sublandlord within 5 Business Days of
such request, evidence that Subtenant is maintaining the insurance coverage with
regard to the Furniture as required pursuant to this section.
 
Page 12 of 3

--------------------------------------------------------------------------------

Section 16.2 Transfer of Furniture. As of August 1, 2015 (the “Furniture
Transfer Date”), and provided Subtenant is not in default under this Sublease,
or at Sublandlord’s option following a termination of this Sublease before such
date, Sublandlord shall be deemed to have transferred, conveyed, and delivered
to Subtenant all of the Furniture then in the Premises in its “as is, where is
condition, with all faults”, and without representation or warranty of any kind,
nature or description relative to the same, including representations concerning
merchantability, fitness or fitness for a particular purpose. Sublandlord and
Subtenant hereby agree that little or no value will be attributable to the
Furniture at the time of the transfer of the Furniture to Subtenant and that no
part of the Fixed Rent payable by Subtenant hereunder will be attributable to
the transfer of the Furniture by Sublandlord to Subtenant. Notwithstanding the
foregoing, if sales tax is due to the City of Redwood City or State of
California in connection with the transfer of the Furniture to Subtenant under
this Sublease (“Sales Tax”), Subtenant hereby agrees to pay as and when due such
amounts, and Subtenant further agrees to save, defend, indemnify and hold
Sublandlord harmless from any obligation for any Sales Tax which may now or
hereafter be imposed upon Sublandlord or Subtenant in connection with such
transfer of the Furniture, including interest and penalties thereon, and any
loss, liability, cost or expense that Sublandlord may incur by reason of
Subtenant’s failure to pay the Sales Tax in a timely manner. The provisions of
the preceding sentence shall survive the expiration or earlier termination of
this Sublease. If this Sublease is terminated before the Furniture Transfer
Date, as a result of a default by Subtenant, then Sublandlord shall retain
ownership of the Furniture (unless Sublandlord elects to have transferred the
Furniture to Subtenant as provided above) and Subtenant shall surrender the
Furniture to Sublandlord in at least as good a condition and working order as
when delivered to Subtenant, subject to reasonable wear and tear and damage by
fire or other casualty.


ARTICLE 17
LANDLORD RIGHTS: LIMITATION OF OBLIGATIONS: APPROVAL


Section 17.1 Prime Landlord Rights. Subtenant acknowledges any rights
specifically reserved by Prime Landlord under the Prime Lease; and Subtenant
further acknowledges that its possession and use of the Premises is subject to
such rights. Except as may be otherwise set forth herein, Subtenant hereby
releases Sublandlord from all liability in connection with Prime Landlord’s
exercise of such rights. Sublandlord shall not incur any liability whatsoever to
Subtenant for any injury, inconvenience, incidental or consequential damages
incurred or suffered by Subtenant as a result of the exercise by Prime Landlord
of any of the rights reserved to Prime Landlord under the Prime Lease, nor shall
such exercise constitute a constructive eviction or a default by Sublandlord
hereunder. Subtenant’s obligations to pay Rent and any other charges due under
this Sublease shall not be reduced or abated in the event that Prime Landlord
fails to provide any service, to perform any maintenance or repairs, or to
perform any other obligation of Prime Landlord under the Prime Lease.
Notwithstanding anything herein to the contrary, to the extent Sublandlord is
entitled to any abatement under the Prime Lease for interruption of any service
affecting the Premises during the Term or otherwise under the Prime Lease,
Subtenant shall be entitled to the same abatement of Rent on its behalf, but
only to the extent that (i) such abatement is actually received by Sublandlord,
and (ii) Subtenant is not in default hereunder beyond any applicable cure period
expressly provided for in this Sublease.
 
Page 13 of 3

--------------------------------------------------------------------------------

Section 17.2 Obligations and Liability under Prime Lease. Notwithstanding
anything to the contrary contained in this Sublease or the Prime Lease (as
incorporated into this Sublease), Subtenant agrees that Sublandlord shall not be
obligated to perform, and shall not be liable or responsible for the performance
by or failure of performance by Prime Landlord, of any of its obligations under
the Prime Lease or under law (including without limitation provide services;
comply with any laws or requirements of governmental authorities for the
maintenance or operation of the Premises; provide any reimbursements, credits,
rebates allowance or other concession or pay any costs; maintain, repair,
restore, alter, service or insure the Premises (including without limitation any
obligations to rebuild, repair or restore the Premises)); and Subtenant shall
have no claim against Sublandlord for any default of the Prime Landlord.
Sublandlord does not warrant that any of the services referred to in this
Sublease, or any other services that Prime Landlord may supply, will be . free
from interruption, and Subtenant acknowledges that any such services may become
unavailable or be suspended by reason of accident, repairs, inspections,
alterations or improvements, or by delays beyond a party’s reasonable control,
including without limitation, governmental restrictions or regulations, order of
civil or military authority, governmental preemption, strikes, labor disputes,
lock-outs, shortage of labor or materials, default of any building or
construction contractor. Acts of God., fire, earthquake, floods, explosions,
actions of the elements, extreme weather conditions, enemy action, civil
commotion, riot or insurrection, fire or other unavoidable casualty.


ARTICLE 18
EFFECTIVENESS: RECOGNITION AGREEMENT
 
Section 18.1 Consent. This Sublease is expressly conditioned upon Prime
Landlord’s written consent thereto (the “Consent”), and this Sublease shall not
take effect unless and until the Consent has been obtained. Promptly following
delivery of an executed original of this Sublease by Subtenant to Sublandlord,
Sublandlord will request the Consent. In connection with requesting such
Consent, Sublandlord shall (i) have no liability to Subtenant in the event that
Prime Landlord does not give the Consent, and (ii) not be required to pay any
consideration to Prime Landlord in order to obtain such Consent in excess of
fees and reimbursements expressly provided for in the Prime Lease (such excess,
the “Additional Compensation”), or to commence a legal proceeding against Prime
Landlord. If Prime Landlord requests or requires to be paid Additional
Compensation in order to obtain such Consent, and Sublandlord elects not to pay
the same, then Sublandlord shall notify Subtenant, and Subtenant shall have the
right (but not the obligation) to pay such Additional Compensation within 10
days after Sublandlord’s notice to Subtenant that Sublandlord has elected not to
pay the same. Subtenant shall furnish all reasonably requested information and
documentation requested by Prime Landlord under the Prime Lease in evaluating
the request for the Consent.


Section 18.2 Termination. If the Consent is not obtained within forty five (45)
days after the Effective Date, then either party may terminate this Sublease
upon written notice at any time prior to Sublandlord obtaining the Consent.
 
Page 14 of 3

--------------------------------------------------------------------------------

ARTICLE 19
SIGNAGE
 
Section 19.1 Signage. Notwithstanding anything to the contrary contained in
Section 7.5 of the Prime Lease, Subtenant’s right to signage within the Building
shall be limited to having its name included on the Building monument sign, as
well as on any internal directory signs located within the Building, all at
Subtenant’s sole cost and expense. All such signage shall be subject to the
requirements of the Prime Lease and Prime Landlord’s approval rights thereunder.


ARTICLE 20
PARKING
 
Section 20.1 Parking. Subtenant shall be entitled to the non-exclusive and
non-reserved use of three (3) automobile parking stalls per 1,000 rentable
square feet of space in the Premises. Sublandlord reserves all rights with
respect to any designated visitor parking spots described in Section 17.20 of
the Prime Lease.


ARTICLE 21
MISCELLANEOUS


Section 21.1 No Recording. Subtenant shall not record this Sublease or any
memorandum of this Sublease without the prior written consent of Sublandlord,
which consent may be withheld or denied in the sole and absolute discretion of
Sublandlord, and any recordation by Subtenant shall be a material breach of this
Sublease. Subtenant grants to Sublandlord a power of attorney to execute and
record a release releasing any such recorded instrument of record that was
recorded without the prior written consent of Sublandlord.


Section 21.2 Waiver of Right to Jury Trial. Sublandlord and Subtenant hereby
mutually waive, to the extent permitted by law, the right to a jury trial in any
action or legal proceeding between the parties arising out of this Sublease or
Subtenant’s occupancy of the Premises.


Section 21.3 Integration: Successors and Assigns, etc. This Sublease (including
the exhibits hereto which are hereby made a part hereof) contains the entire
agreement between the parties, and any agreement hereafter made shall be
ineffective to change, modify or discharge it in whole or in part unless such
agreement is in writing and signed by the party against whom enforcement of the
change, modification or discharge is sought. This Sublease shall bind and inure
to the benefit of the parties hereto and their respective successors and their
respective assigns.


Section 21.4 Time of Essence. Time is of essence in respect of each and every
term, covenant and condition of this Sublease.


Section 21.5 Severability. If any of the provisions of this Sublease or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Sublease, or the application of
such provision or provisions to persons or
 
Page 15 of 3

--------------------------------------------------------------------------------

circumstances other than those as to whom or which it is held invalid or
unenforceable, shall not be affected thereby, and every provision of this
Sublease shall be valid and enforceable to the fullest extent permitted by law.


Section 21.6 Business Days Definition. Any reference to “Business Days” means
all days except Saturdays, Sundays, and the days on which banking institutions
in Redwood City, California are authorized or obligated under law to be closed.


Section 21.7 Representations and Warranties of Subtenant. Subtenant hereby
represents and warrants to Sublandlord that (i) each person signing this
Sublease on behalf of Subtenant is duly authorized to execute and deliver this
Sublease on behalf of Subtenant; and (ii) the execution, delivery and
performance of this Sublease has been duly and validly authorized in accordance
with the relevant organizational documents of Subtenant.


Section 21.8 Representations and Warranties of Sublandlord. Sublandlord hereby
represents and warrants to Subtenant that (i) each person signing this Sublease
on behalf of Sublandlord is duly authorized to execute and deliver this Sublease
on behalf of Sublandlord; (ii) the execution, delivery and performance of this
Sublease has been duly and validly authorized in accordance with the relevant
organizational documents of Sublandlord; (iii) the Prime Lease is in full force
and effect; and (iv) Sublandlord has not caused any of the circumstances
described in Section 14 of the Prime Lease to occur and remain uncured.


Section 21.9 Counterparts.          This Sublease may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the parties hereto and delivered to each of the other parties hereto.
The exchange of signature pages by facsimile or portable document format (.pdf)
transmission shall constitute effective delivery of such signature pages and may
be used in lieu of the original signature pages for all purposes.
 
Section 21.10      Recitals. The recitals set forth at the beginning of this
Sublease are incorporated into this Sublease by reference as if fully set forth
herein.


[Remainder of Page Intentionally Blank; Signatures Appear on Next Two Pages]
 
Page 16 of 3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF Sublandlord has duly executed this Sublease as of the day and
year first above written.
 

  SUBLANDLORD:       TYCO HEALTHCARE GROUP LP        
By:
/s/ Charles Dockendorff
 
Name:
Charles Dockendorff
 
Title;
Vice President

 
Page 17 of 3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF Subtenant has duly executed this Sublease as of the day and
year first above written,
 

 
SUBTENANT:
     
SUPPORT.COM
       
By:
/s/ Josh Pickus
 
Name:
Josh Pickus
 
Title;
President & CEO

 
Page 18 of 3

--------------------------------------------------------------------------------

EXHIBIT A
 
Premises
 
[image00001.jpg]
 
Page 19 of 21

--------------------------------------------------------------------------------

EXHIBIT B


Prime Lease
 
[See Attached]
 
Page 20 of 21

--------------------------------------------------------------------------------

EXHIBIT C
 
Furniture
 

 
•
Desks:     118




•
Chairs:     150




•
2 drawer file cabinets:     114




•
3 drawer file cabinets:    108




•
Upright cabinet:     101




•
36" x 32" 2 door cabinet:    17




•
Small rectangle red table:    82

 
•
36" x 48" 3 shelf bookcase:     26





•
Small round table:   7




•
White 4 drawer lateral file:    3

 

•
HON 4 drawer lateral file:     2

 

•
36" x 48" 2 door Fire King cabinet:    1

 

•
Black 4 drawer lateral file;    1

 

•
Schwab 5000 4 drawer lateral file:   1

 

•
Gray 5 drawer lateral file:    1

 

•
HON drawer lateral file:    1

 

•
Green 2 door 36" x 48" cabinet;    1

 

•
5' x 8' oval conference table:    1

 

•
2'x 6'rectangle table:   3

 

•
32" x 6' rolling white/ bulletin board:   1

 
 
Page 21 of 21

--------------------------------------------------------------------------------